DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC § 103
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive. 
On p.9, applicant argues that Jen is silent about its TPC index “indicating a first position … “ or “indicating a second position … “ as recited in claim 1.  The examiner respectfully disagrees.
An index is what it signifies.  It both is a position and indicates a position by its very nature of being an index.  That is what indexes are and it is what they do.  Given that no additional details are presented regarding these “positions” (where are these positions located? It could be in the downlink control channel where it is situated, or somewhere else), the limitations “a primary transmit power control (TPC) index indicating a first position … a secondary TPC index indicating a second position” amount to tautologies.  What else is an index supposed to do except mark out and point to something external to itself?  This is no different than stating “a triangle having three-sides.”  What else can a triangle be and do except be three-sided?  
informing the UE of the location of information to be read using a TPC index.”  Li (US-20160127999) at [0016] teaches “the first TPC index is used to indicate a location of a first TPC command … and the second TPC index is used to indicate a location of a second TPC command.”  The prior art further bears witness that the TPC index is by its nature a simple pointer.
Park already teaches this limitation at [0015, 58] with the first and second TPC indices.  The claims remain unpatentable.

	On p.9, applicant argues that Jen fails to teach a primary or secondary cell.  The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Park already teaches PCELL and SCELL at [0015, 58], the claims remain unpatentable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10687349. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, 8, 15: US-10687349 teaches a method comprising: receiving by a wireless device: a primary transmit power control (TPC) index indicating a first position, in downlink control information (DCI), of a first TPC command for a first physical uplink shared channel (PUSCH) of a primary cell (claim 1: PUSCH TPC index for pcell, scell); and a secondary TPC index indicating a second position, in the DCI, of a second TPC command for a second PUSCH of a secondary cell (claim 1: PUSCH TPC index for pcell, scell); receiving an indication associated with activation of resources of the second PUSCH of the secondary cell (claim 1: activation); receiving first DCI comprising a plurality of TPC commands, wherein the plurality of TPC commands comprise the second TPC command at the second position, in the first DCI, indicated by the secondary TPC index (claim 1: TPC commands); and sending, based on the second TPC command and using the resources of the second PUSCH of the secondary cell, one or more transport blocks (claim 1: transmit PUSCH).

Claim 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10687319. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, 8, 15: US-10687319 teaches a method comprising: receiving by a wireless device: a primary transmit power control (TPC) index indicating a first position, in downlink control information (DCI), of a first TPC command for a first physical uplink shared channel (PUSCH) of a primary cell (claim 1: PUSCH TPC index for pcell, scell); and a secondary TPC index indicating a second position, in the DCI, of a second TPC command for a second PUSCH of a secondary cell (claim 1: PUSCH TPC index for pcell, scell); receiving an indication associated with activation of resources of the second PUSCH of the secondary cell (claim 1: activation); receiving first DCI comprising a plurality of TPC commands, wherein the plurality of TPC commands comprise the second TPC command at the second position, in the first DCI, indicated by the secondary TPC index (claim 1: TPC commands); and sending, based on the second TPC command and using the resources of the second PUSCH of the secondary cell, one or more transport blocks (claim 1: transmit PUSCH).

Claim 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10631191 in view of Jen (US-20110250918).
As to claim 1, 8, 15: US-10631191 teaches a method comprising: receiving by a wireless device: a primary transmit power control (TPC) index indicating a first position, in downlink control information (DCI), of a first TPC command for a first … of a primary cell (claim 1: PUCCH TPC index for pcell, scell); and a secondary TPC index (claim 1: PUSCH TPC index for pcell, scell); receiving an indication associated with activation of resources of the second PUSCH of the secondary cell (claim 2: activation); receiving first DCI comprising a plurality of TPC commands, wherein the plurality of TPC commands comprise the second TPC command at the second position, in the first DCI, indicated by the secondary TPC index (claim 1, claim 6: TPC commands); and sending, based on the second TPC command and using the resources of the second … of the secondary cell, one or more transport blocks (claim 1: transmit PUCCH).
US-10631191 may not explicitly teach PUSCH.  However, Park teaches PUSCH ([15, 58]).
Thus, it would have been obvious to one of ordinary skill in the art to implement TPC for PUSCH, taught by Jen, into the TPC for PUCCH, taught by US-10631191, in order to adjust transmit power for various channels including the PUSCH. In addition it would have been obvious to combine US-10631191 and Jen in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9629095 in view of Jen (US-20110250918).
(claim 1: PUCCH TPC index for pcell, scell); and a secondary TPC index indicating a second position, in the DCI, of a second TPC command for a second … of a secondary cell (claim 1: PUSCH TPC index for pcell, scell); receiving an indication associated with activation of resources of the second PUSCH of the secondary cell (claim 2: DCI); receiving first DCI comprising a plurality of TPC commands, wherein the plurality of TPC commands comprise the second TPC command at the second position, in the first DCI, indicated by the secondary TPC index (claim 1, claim 6: TPC commands); and sending, based on the second TPC command and using the resources of the second … of the secondary cell, one or more transport blocks (claim 1: transmit PUCCH).
US-9629095 may not explicitly teach PUSCH.  However, Park teaches PUSCH ([15, 58]).
Thus, it would have been obvious to one of ordinary skill in the art to implement TPC for PUSCH, taught by Jen, into the TPC for PUCCH, taught by US-9629095, in order to adjust transmit power for various channels including the PUSCH. In addition it would have been obvious to combine US-9629095 and Jen in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9992700 in view of Jen (US-20110250918).
As to claim 1, 8, 15: US-9992700 teaches a method comprising: receiving by a wireless device: a primary transmit power control (TPC) index indicating a first position, in downlink control information (DCI), of a first TPC command for a first … of a primary cell (claim 1: PUCCH TPC index for pcell, scell); and a secondary TPC index indicating a second position, in the DCI, of a second TPC command for a second … of a secondary cell (claim 1: PUSCH TPC index for pcell, scell); receiving an indication associated with activation of resources of the second PUSCH of the secondary cell (claim 2: DCI); receiving first DCI comprising a plurality of TPC commands, wherein the plurality of TPC commands comprise the second TPC command at the second position, in the first DCI, indicated by the secondary TPC index (claim 1, claim 3, claim 4: TPC commands); and sending, based on the second TPC command and using the resources of the second … of the secondary cell, one or more transport blocks (claim 1: transmit PUCCH).
US-9992700 may not explicitly teach PUSCH.  However, Park teaches PUSCH ([15, 58]).
Thus, it would have been obvious to one of ordinary skill in the art to implement TPC for PUSCH, taught by Jen, into the TPC for PUCCH, taught by US-9992700, in order to adjust transmit power for various channels including the PUSCH. In addition it would have been obvious to combine US-9992700 and Jen in a known manner to .

Claim 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10257741 in view of Jen (US-20110250918).
As to claim 1, 8, 15: US-10257741 teaches a method comprising: receiving by a wireless device: a primary transmit power control (TPC) index indicating a first position, in downlink control information (DCI), of a first TPC command for a first … of a primary cell (claim 1: PUCCH TPC index for pcell, scell); and a secondary TPC index indicating a second position, in the DCI, of a second TPC command for a second … of a secondary cell (claim 1: PUSCH TPC index for pcell, scell); receiving an indication associated with activation of resources of the second PUSCH of the secondary cell (claim 2: DCI); receiving first DCI comprising a plurality of TPC commands, wherein the plurality of TPC commands comprise the second TPC command at the second position, in the first DCI, indicated by the secondary TPC index (claim 1, claim 3, claim 4: TPC commands); and sending, based on the second TPC command and using the resources of the second … of the secondary cell, one or more transport blocks (claim 1: transmit PUCCH).
US-10257741 may not explicitly teach PUSCH.  However, Park teaches PUSCH ([15, 58]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Independent Claims
Claim 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160227486) in further view of Jen (US-20110250918).
As to claim 1, 8, 15: Park teaches a method comprising: receiving by a wireless device: a primary transmit power control (TPC) index indicating a first position, in ([0015, 58]: UE receives first TPC index for a PUCCH in PCell); and a secondary TPC index indicating a second position, in the DCI, of a second TPC command for a second … of a secondary cell ([0015, 58]: UE receives second TPC index for PUCCH in SCell); receiving first DCI comprising a plurality of TPC commands, wherein the plurality of TPC commands comprise the second TPC command at the second position, in the first DCI, indicated by the secondary TPC index ([0020, 136]: UE identifies TPC commands from DCI format based on TPC index); and sending, based on the second TPC command and using the resources of the second PUSCH of the secondary cell, one or more transport blocks ([0065, 136]: UE’s perform PUCCH / PUSCH power control with plurality of TPC commands from DCI).
Park may not explicitly teach physical uplink shared channel (PUSCH) … PUSCH … receiving an indication associated with activation of resources of the second PUSCH of the secondary cell.  However, Jen teaches physical uplink shared channel (PUSCH) … PUSCH ([0011, 64]: downlink control channel transmits plurality of PUSCH TPC index to the UE) … receiving an indication associated with activation of resources of the second PUSCH of the secondary cell ([0034]: resource allocation).
Thus, it would have been obvious to one of ordinary skill in the art to implement TPC for PUSCH, taught by Jen, into the TPC for both PUSCH/PUCCH, taught by Park, in order to adjust transmit power for various channels including the PUSCH. In addition it would have been obvious to combine Park and Jen in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160227486), Jen (US-20110250918) in view of Suzuki (US-20140293946).
	As to claim 2, 9, 16: Park teaches the method of claim 1, 8, 15.
Park may not explicitly teach further comprising receiving a message indicating whether the wireless device is expected to monitor a common search space for the DCI.   However, Suzuki teaches further comprising receiving a message indicating whether the wireless device is expected to monitor a common search space for the DCI ([0144, 145, 156, 159]).
Thus, it would have been obvious to one of ordinary skill in the art to implement indication to monitor CSS, taught by Suzuki, into the monitoring of the CSS, taught by Park ([0098]: UE expected to monitor CSS), in order to implement a well-known feature of a pre-existing protocol and receive TPC commands. In addition it would have been obvious to combine Park and Suzuki in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 3, 4, 7, 10, 11, 14, 17, 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160227486) in further view of Jen (US-20110250918).
([0070], table 4).

As to claim 4, 11, 18: Park teaches the method of claim 1, 8, 15, wherein the second TPC command comprises a single bit based on the DCI being DCI format 3A, and wherein the single bit represents minus one dB or plus one dB ([0070], table 3).

As to claim 7, 14, 21: Park teaches the method of claim 1, 8, 15, further comprising receiving, by the wireless device, a TPC radio network temporary identifier (RNTI) ([0140]: RRC messages provides UE with TPC RNTI), wherein the receiving the first DCI comprises monitoring a common search space for the DCI that is associated with the TPC RNTI ([0088, 91, 94, 110]: UE monitors CSS using TPC RNTI).

Claim 5, 6, 12, 13, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160227486), Jen (US-20110250918) in further view of Bala (US-20100098012).
As to claim 5, 12, 19: Park teaches the method of claim 1, 8, 15.
([0101-106]: periodic PUSCH resources).
Thus, it would have been obvious to one of ordinary skill in the art to implement periodic resources, taught by Bala, into the PUSCH resources, taught by Park, in order to implement a well-known feature of a pre-existing protocol and periodically make use of the PUSCH/PUCCH and other channels. In addition it would have been obvious to combine Bala and Park in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 6, 13, 20: Park teaches the method of claim 1, 8, 15.
Park may not explicitly teach further comprising receiving, by the wireless device, periodic resource allocation configuration parameters configuring a periodic resource allocation for transmission of the one or more transport blocks via the second PUSCH of the secondary cell.  However, Bala teaches further comprising receiving, by the wireless device, periodic resource allocation configuration parameters configuring a periodic resource allocation for transmission of the one or more transport blocks via the second PUSCH of the secondary cell ([0101-106]: periodic PUSCH resources).
Thus, it would have been obvious to one of ordinary skill in the art to implement periodic resources, taught by Bala, into the PUSCH resources, taught by Park, in order to implement a well-known feature of a pre-existing protocol and periodically make use .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/Primary Examiner, Art Unit 2466